EXHIBIT 10.1

First AMENDMENT TO Second AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of March 21, 2017, by and among ARC GROUP
WORLDWIDE, INC., a Utah corporation (the “Parent”), ADVANCED FORMING TECHNOLOGY,
INC. a Colorado corporation (“AFT”), ARC WIRELESS, INC., a Delaware corporation
(“Wireless”), FLOMET LLC, a Delaware limited liability company (“Flomet”),
GENERAL FLANGE & FORGE LLC, a Delaware  limited liability company (“General
Flange”), 3D MATERIAL TECHNOLOGIES, LLC, a Delaware limited liability company
(“3D Material”), QUADRANT METALS TECHNOLOGIES LLC, a Delaware limited liability
company (“Quadrant”), ARC METAL STAMPING, LLC, a Delaware limited liability
company (“Stamping”), ADVANCE TOOLING CONCEPTS, LLC, a Colorado limited
liability company (“Tooling”), ARC WIRELESS, LLC, a Delaware limited liability
company (“Wireless LLC”), and THIXOFORMING LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
3D Material, Quadrant, Stamping, Tooling and Wireless LLC, each a “Borrower”
and, collectively the “Borrowers”) the Lenders (as defined below) party hereto,
and the Administrative Agent (as defined below).

RECITALS:

WHEREAS, the Parent, the Borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”), and Citizens Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and Collateral Agent, are parties
to the Second Amended and Restated Credit Agreement, dated as of September 29,
2016 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Second Amended and Restated Credit Agreement”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the Second
Amended and Restated Credit Agreement; and

WHEREAS, the Parent and the Borrowers wish to amend the Second Amended and
Restated Credit Agreement on the terms set forth herein;

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Second Amended and Restated Credit Agreement as provided for herein;

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1. Interpretation.

1.1 Interpretation.  This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Sections 1.02,  1.03,
 1.04,  1.05 and 1.06 of the Second Amended and Restated Credit Agreement.



NAI-1502243850v6 

--------------------------------------------------------------------------------

 



Section 2. Amendment to Second Amended and Restated Credit Agreement.

2.1 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Second
Amended and Restated Credit Agreement is hereby amended by amending and
restating clause (viii) of the definition of “Consolidated EBITDA” by replacing
“$350,000” with “$375,000” as it appears therein.

2.2 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Second
Amended and Restated Credit Agreement is hereby amended by amending and
restating the definition of “Fixed Charge Coverage Ratio” in its entirety as
follows:

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA minus the unfinanced portion of Capital Expenditures (other
than (i) Tooling Capex and (ii) Capital Expenditures made by any Borrower the
Equity Interests of which are Disposed of in a Non-Core Business Disposition
during such period) minus expense for taxes paid in cash (other than (i) any
taxes resulting from any gains realized as a result of any Non-Core Business
Disposition and (ii) any taxes attributable to the income of any Borrower the
Equity Interests of which are Disposed of in a Non-Core Business Disposition
during such period) minus Restricted Payments paid in cash minus earn-out
obligations paid in cash to (b) Fixed Charges, all calculated for the Parent and
its Subsidiaries for such period on a consolidated basis in accordance with
GAAP.

2.3 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Second
Amended and Restated Credit Agreement is hereby amended by amending and
restating the definition of “Reserves” in its entirety as follows:

 “Reserves” means reserves in such amounts, and with respect to such matters, as
the Administrative Agent shall deem necessary or appropriate in its reasonable
credit judgment exercised in good faith, against the Borrowing Base or
Availability, including without limitation with respect to (i) price
adjustments, damages, unearned discounts, returned products or other matters for
which credit memoranda are issued in the ordinary course of any Loan Party’s
business; (ii) potential dilution related to Accounts; (iii) shrinkage, spoilage
and obsolescence of any Loan Party’s Inventory; (iv) slow moving Inventory; (v)
other sums chargeable against the Borrowers as Revolving Loans under any section
of this Agreement; (vi) amounts owing by any Loan Party to any Person to the
extent secured by a Lien on, or trust over, any interest in any kind of property
or asset of any Loan Party, whether real, personal or mixed, or tangible or
intangible; (vii) amounts owing by any Loan Party in connection with Obligations
under Secured Hedge Agreements and Cash Management Obligations; (viii) rent for
locations at which Inventory is stored and as to which the Collateral Agent has
not received a satisfactory landlord’s agreement or bailee letter, as
applicable, (ix) the Colorado Environmental Reserve, (x) Non-Core Business
Disposition Tax Reserves and (xi) such other specific events, conditions or
contingencies as to which the Administrative Agent, in its reasonable credit
judgment exercised in good faith, determines reserves should be established from
time to time hereunder; provided, that, notwithstanding the foregoing, the

NAI-1502243850v62

--------------------------------------------------------------------------------

 



Administrative Agent shall not establish any Reserves in respect of any matters
relating to any items of Collateral that have been taken into account in
determining Eligible Accounts or Eligible Inventory, as applicable.

2.4 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Second
Amended and Restated Credit Agreement is hereby amended by inserting the
following definition in the correct alphabetical order:

“Non-Core Business Disposition Tax Reserves” means reserves against the
Borrowing Base and Availability with respect to anticipated tax obligations of
the Parent and its Subsidiaries in connection with any gains related to any
Non-Core Business Disposition, in such amounts as the Administrative Agent shall
deem necessary or appropriate in its reasonable credit judgment exercised in
good faith.    

2.5 Amendment of Section 2.03 (Prepayments).  Section 2.03(b) of the Second
Amended and Restated Credit Agreement is hereby amended by amending and
restating clause (vii)  in its entirety as follows:

(vii) Not later than the fifth Business Day after the date of any Non-Core
Business Disposition by the Parent or any of its Subsidiaries, the Borrowers
will prepay the Loans hereunder in an aggregate amount equal to 100% of the
amount, if any, of such Net Cash Proceeds from such Non-Core Business
Disposition received by the Parent or any of its Subsidiaries on the date of
such Non-Core Business Disposition less the amount of any  prepayment of the
Subordinated Debt made in reliance on Section 7.13(a)(v). Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing, the
Borrowers shall not be required to make any prepayment of the Loans under this
Section 2.03(b)(vii) with respect to Net Cash Proceeds received by the Parent or
any of its Subsidiaries from a Non-Core Business Disposition of Tekna Seal to
the extent that, (x) on or prior to the date such Net Cash Proceeds would
otherwise be required to be so applied, the Parent notifies the Administrative
Agent that such Net Cash Proceeds are to be reinvested in assets used or usable
in the business of the Parent or any of its Subsidiaries or used to prepay the
Subordinated Debt in reliance on Section 7.13(a)(v), in each case, within 180
days of each such Non-Core Business Disposition, (y) the Administrative Agent
has established a reserve against the Borrowing Base and Availability in the
amount of such Net Cash Proceeds to be reinvested or prepaid to the holders of
the Subordinated Debt which reserve shall remain in effect until such time as
(A) such Net Cash Proceeds are reinvested, applied to prepay the Subordinated
Debt in reliance on Section 7.13(a)(v) or applied to prepay the Loans as
provided in clause (viii)(B)(y) below or (B) such prepayment is waived in
accordance with the terms hereof, and (z) in the case of any reinvestment, on or
prior to the date of such reinvestment, the Parent shall deliver a certificate
of a Responsible Officer of the Parent setting forth a reasonably detailed
description of the assets to be acquired or improved in connection with such
reinvestment, and if such Net Cash Proceeds to be reinvested or to be prepaid to
the holders of the Subordinated Debt are not in fact reinvested or applied to
prepay the Subordinated Debt in reliance on Section 7.13(a)(v), in each case,
within

NAI-1502243850v63

--------------------------------------------------------------------------------

 



180 days after receipt thereof, then such proceeds shall be due and payable,
and, in each case, applied to the prepayment of Loans as provided in this clause
(viii) at the expiration of such 180-day period),

2.6 Amendment of Section 2.03 (Prepayments).  Section 2.03(b) of the Second
Amended and Restated Credit Agreement is hereby further amended by amending and
restating clause (B) of clause (viii) in its entirety as follows:

(B) each prepayment of Loans pursuant to Section 2.03(b)(vii) shall be applied,
(1) to the extent sufficient to satisfy clause (iii) of the definition of
Payment Conditions, first, to the outstanding Swingline Loans, next, to
outstanding Revolving Loans, then to the Cash Collateralization of Letters of
Credit and (2) then, pro rata to the Term Loans then outstanding, and applied in
inverse order of maturity to the remaining principal installments thereof;
provided that to the extent the Parent has notified the Administrative Agent
that such Net Cash Proceeds are to be reinvested in assets used or usable in the
business of the Parent or any of its Subsidiaries or used to prepay the
Subordinated Debt, in accordance with clause (vii) above, (x) until the 180th
day following receipt of such Net Cash Proceeds such Net Cash Proceeds shall be
applied first, to the outstanding Swingline Loans, next, to outstanding
Revolving Loans, then to the Cash Collateralization of Letters of Credit and (y)
on the 180th day following receipt of such Net Cash Proceeds, to the extent such
Net Cash Proceeds have not been reinvested or applied to prepay the Subordinated
Debt in reliance on Section 7.13(a)(v) and the applicable prepayment shall not
have been waived in accordance with the terms hereof, the Borrowers shall be
deemed to have requested, and the Lenders shall be deemed to have made,
Revolving Loans to the Borrowers in an amount equal to such Net Cash Proceeds
that were not reinvested or applied to prepay the Subordinated Debt in reliance
on Section 7.13(a)(v) and the principal amount of such Revolving Loans shall be
deemed to have been applied to retire an equivalent principal amount of the Term
Loans (which shall be applied pro rata to the Term Loans in inverse order of
maturity to the remaining principal installments thereof)..

2.7 Amendment of Section 7.13(a) (Payments, Prepayments, etc. of Indebtedness;
Earn-out Payments).  Section 7.13(a) of the Second Amended and Restated Credit
Agreement is hereby further amended by amending and restating clause (v) in its
entirety as follows:

(v)on or prior to the 5th Business Day (or, solely with respect to a Non-Core
Disposition of Tekna Seal, the 180th day) after the receipt of such Net Cash
Proceeds, prepayments of the Subordinated Debt with the Net Cash Proceeds of a
Non-Core Business Disposition, to the extent not applied to the payment or
prepayment of the Term Loans, provided that no Default or Event of Default shall
have occurred and be continuing before or after giving effect to such
prepayment, clauses (iii) and (iv) of the definition of Payment Conditions shall
be satisfied after giving effect to such prepayment and any such payment or
prepayment of Revolving Loans, as evidenced by a certificate of a Responsible
Officer of the Parent setting forth reasonably detailed calculations evidencing
satisfaction of clauses (iii) and (iv) of the definition of Payment Conditions
and a reasonably

NAI-1502243850v64

--------------------------------------------------------------------------------

 



detailed calculation of the Net Cash Proceeds of such Non-Core Business
Disposition; provided further that in no event shall any prepayment of the
Subordinated Debt made in reliance on this Section 7.13(a)(v) cause the
outstanding principal amount of the Subordinated Debt to be reduced to an amount
that is less than $10,000,000.

Section 3. Effectiveness.

3.1 Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following condition precedent:

(a) this Amendment shall have been (i) executed by the Parent, each Borrower,
the Administrative Agent and each Lender and (ii) acknowledged by each of the
other Loan Parties, and in each case, counterparts hereof as so executed or
acknowledged shall have been delivered to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Parent;

3.2 Amendment Effective Date.  This Amendment shall be effective on the date
upon which the conditions precedent set forth in Section 3.1 above are
satisfied.

Section 4. Affirmation.

Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Second Amended and Restated
Credit Agreement, the Guarantee and Security Agreement and each of the other
Loan Documents shall remain in full force and effect and shall be unaffected
hereby.

Section 5. Representations and Warranties.    Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders party hereto as
follows:

5.1 Power and Authority.  It has all requisite power and authority to execute
and deliver this Amendment and perform its obligations hereunder.

5.2 Authorization.  It has taken all necessary corporate or limited liability
company action, as applicable, to duly authorize the execution and delivery of,
and performance of its obligations under, this Amendment and this Amendment has
been duly executed and delivered by its duly authorized officer or officers.

5.3 Non-Violation.  The execution and delivery of this Amendment and the
performance and observance by it of the terms and provisions hereof (a) do not
violate or contravene its Organization Documents or any applicable Laws or (b)
conflict with or result in a breach or contravention of any provision of, or
constitute a default under, any other agreement, instrument or document binding
upon or enforceable against it.

5.4 Validity and Binding Effect.  Upon satisfaction of the conditions set forth
in Section 5.1 above, this Amendment shall constitute a legal, valid and binding
agreement of such Loan Party, enforceable against it in accordance with its
terms, except as such enforceability may

NAI-1502243850v65

--------------------------------------------------------------------------------

 



be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing.

5.5 Representations and Warranties in Second Amended and Restated Credit
Agreement.  The representations and warranties of each Loan Party contained in
the Second Amended and Restated Credit Agreement as modified hereby are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as though made on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date.

5.6 No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required in connection with this Amendment or the execution, delivery,
performance, validity or enforceability of this Amendment, except consents,
exemptions, authorizations, approvals, filings and actions which have been
obtained or made and are in full force and effect.

5.7 No Event of Default.  No Default or Event of Default exists before, nor will
occur immediately after, giving effect to this Amendment or as a result of
observing any provision hereof.

Section 6. Miscellaneous.

6.1 Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

6.2 Survival of Representations and Warranties.  All representations and
warranties made hereunder shall survive the execution and delivery of this
Amendment.

6.3 Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.4 Headings.  The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.5 Loan Documents Unaffected.  Each reference to the Second Amended and
Restated Credit Agreement in any Loan Document shall hereafter be construed as a
reference to the Second Amended and Restated Credit Agreement as modified
hereby.  Except as otherwise specifically provided, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Second Amended and
Restated Credit Agreement or any other Loan Document, nor alter, modify, amend
or in any way affect any provision of the Second Amended and Restated Credit
Agreement or any other Loan Document, including, without limitation, the
guarantees, pledges and grants of security interests,

NAI-1502243850v66

--------------------------------------------------------------------------------

 



as applicable, under each of the Collateral Documents, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.  This
Amendment is a Loan Document.

6.6 Entire Agreement.  This Amendment, together with the Second Amended and
Restated Credit Agreement and the other Loan Documents, integrates all the terms
and conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

6.7 Acknowledgments.  Each Loan Party hereby acknowledges that:

(a) it has consulted and been advised by its own legal counsel in the
negotiation, execution and delivery of this Amendment and the other Loan
Documents and it has consulted its own accounting, regulatory and tax advisors
to the extent it has deemed appropriate;

(b) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated by this Amendment and by the
other Loan Documents;

(c) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor;

(d) the Lenders have no obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated by this
Amendment and by the other Loan Documents, except any obligations expressly set
forth in this Amendment and in the other Loan Documents;

(e) the Lenders and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lenders have no obligation to disclose
any of such interests to the Loan Parties or any of their respective Affiliates;
and

(f) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

6.8 Release.  Immediately upon the execution and acceptance of this Amendment,
each Loan Party and each of their respective successors, assigns, subsidiaries,
affiliates, insurers, employees, attorneys, agents, representatives and other
persons and/or entities connected therewith, hereby fully and forever
compromises, settles, releases, acquits and discharges the Administrative Agent,
the Lenders, the Arranger and their respective Affiliates (collectively, the
“Released Parties”) and each of the Released Parties’ present, former and future
directors, officers, employees, agents, partners, trustees, advisors or other
representatives and other persons and/or entities connected therewith
(collectively, the “Releasees”) from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions, causes of
action (whether at law and/or in equity) and obligations of every nature
whatsoever (whether liquidated or unliquidated, known or unknown, asserted or
unasserted, foreseen or unforeseen, matured or

NAI-1502243850v67

--------------------------------------------------------------------------------

 



unmatured, fixed or contingent) that each Loan Party has, had and/or may claim
to have against any of the Releasees which arise from or relate to any actions
which any of the Releasees have and/or may have taken or have and/or may have
omitted to take prior to the date this Agreement was executed and, without
limiting the foregoing, with respect to the Second Amended and Restated Credit
Agreement and/or any documents executed and/or delivered in connection with the
foregoing.

6.9 Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.  Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a signed copy of this Amendment (or
a signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

6.10 Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARENT,
EACH BORROWER, AND EACH GUARANTOR BY ITS ACKNOWLEDGMENT HEREOF HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

6.11 Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[Signature page follows]



NAI-1502243850v68

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

Advanced Forming Technology, Inc., as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ARC WIRELESS, INC., as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

FLOMET LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

GENERAL FLANGE & FORGE LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

TEKNA SEAL LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

3D MATERIAL TECHNOLOGIES,  LLC, as a Borrower

By: /s/ Drew M. Kelley

[Signature Page to First Amendment to Credit Agreement]

 

NAI-1502243850v6 

--------------------------------------------------------------------------------

 



Name: Drew M. Kelley

Title: CFO

 

Quadrant metals technologies llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ARC WIRELESS, llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

THIXOFORMING llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

 ARC METAL STAMPING, llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ADVANCE TOOLING CONCEPTS, llc, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ARC GROUP WORLDWIDE, INC., as the Parent

 

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

[Signature Page to First Amendment to Credit Agreement]

10

NAI-1502243850v6 

--------------------------------------------------------------------------------

 



 

 

 

 

 

CITIZENS BANK, N.A., as Administrative Agent and Collateral Agent and as a
Lender

By:

/s/ Kenneth Wales

 

Name:

Kenneth Wales

 

Title:

Vice President

 

[Signature Page to First Amendment to Credit Agreement]

11

NAI-1502243850v6 

--------------------------------------------------------------------------------